Title: From John Adams to William Lee, 15 March 1783
From: Adams, John
To: Lee, William


Dear sir,
Paris. March. 15th. 1783—

Yours of the 9th. is just put into my hands. In answr: to your question, respecting the particular desire of the K. of Sweden to make a Treaty with Dr. Franklin, I can give you no other satisfaction than by sending you the words of the Dr’s: letter to Congress, as sent me by your Brother, vizt. “The Ambassador, fm. Sweden to this Court, applied to me lately, to know if I had Powers that wd. authorise my making a Treaty with his Master, in behalf of the U: S:. Recollecting a general one, that was formerly given to me, with the other Commissioners, I answd. in the affermative. He seemed much pleased & said, the K. had directed him to ask the Question & had charged him to tell me, that he had so great an esteem for me, that it would be a very particular satisfaction to him to have such a transaction with me. I have, perhaps, some vanity in repeating this; but, I think too, it is right the Congress should know it, & judge if any use can be made of the reputation of a Citizen for the public Service.”—
Dr: F. knew that Mr: Dana had power in his Commission to treat with the K. of Sweden, & that, consequently, the old Resolution of Congress was quo ad hoc superceded, & consequently the answr: to the Ambassador should have been, “I have not power, but Mr: Dana has”— But the feelings, if not the rights of every American Minister in Europe have been wantonly sacrificed to Dr: F.’s vanity—
You know the old acquaintance of the C. de V. at the Swedish Court, from whence, as I conjecture, this mænuvre originated. It seems to have been the policy to prevent any other American than Dr: F.—from obtaining reputation in Europe—that, when he shd. die, all opinion of American wisdom & virtue should die with him: or, more probably, Dr: F. was thought to be more pliable than some others. il sçavoit mieux se donner aux convenances et bien seances—
Congress have been much of yr: opinion, wn: left to their own good Sense, of the propriety of having Ministers at the several principal Courts; but great pains have been taken to baffle it, by secretly counteracting their designs, and even by procuring Instructions to Ministers wh: have defeated their missions. I have long & severely smarted under the anguish, occasioned by such means, but by patience, perseverance, & obstinacy, if you will, I broke thro’ all the Snares, fm. every quarter in Holland & exhibited to the world a demonstration in practice of the error of their Theory: But this has thrown a Ridicule on some Characters that will never be forgiven me—
Dr: F. has given his whole weight to the System, wh. you & I, have tho’t wrong. Mr: Dana has a letter, under his hand, in which he says boldly, “that Congress were wrong in sending a Minister to Berlin, Vienna, Tuscany, Madrid, Holland, & Petersburg & the Neutral Courts.” Endeavors of a thousand sorts have been made to ridicule such missions, by calling them begging Embassies, “political forlorn hopes” &ca:— The Missions to Holland & Petersburg, however in my opinion, have done more towards bringing the war to an end, & towards the handsome terms obtained by the Peace, than any battle or seige, by land or Sea, during the whole war— The world & posterity must judge whether our system or theirs was right: But they ought not to make such personal attacks upon us because we differed fm. them in System—
We shd. not be too much irritated by what has been done wrong in such great affairs; but we shd. learn wisdom by experience— Mr: Dana will take it kindly if you write him yr: tho’ts of a Treaty with the Emperor, & the variations fm. the French, wh: ought to be made—
With esteem I am, &c:—
